Citation Nr: 9929213	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post left anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 
1983.  This appeal ensues from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

It appears that the veteran, at his July 1999 hearing, may 
have been raising the issue of his entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  This issue has not been developed or 
certified for appellate review and is thus, referred to the 
RO for appropriate action.   


REMAND

The veteran is currently service connected for a right knee 
disability and a left knee disability.  The veteran's right 
knee has been found to be 20 percent disabling and the 
veteran's left knee has been found to be 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  DC 
5257 addresses recurrent subluxation and lateral instability.  
The veteran contends that the evaluation assigned his left 
knee disability does not reflect accurately the severity of 
his symptomatology.  The veteran's assertion of an increase 
in the severity of his left knee symptomatology is sufficient 
to establish a well-grounded claim for a higher evaluation 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994);  Proscelle v. Derwinski, 2 
Vet.App. 629, 631-2 (1992).  Having examined the record in 
support of this claim, the Board finds that additional action 
is required prior to further Board review of the veteran's 
claim.

The record reveals that in a May 1996 rating decision the RO 
evaluated the veteran's left knee as being 10 percent 
disabling.  Thereafter, the veteran filed a Notice of 
Disagreement and Substantive Appeal seeking an increased 
disability evaluation for the left knee.  During the pendency 
of the appeal, in an October 1998 rating decision the RO 
extended the temporary total evaluation for the veteran's 
left knee disability, which had been awarded based on 
surgical treatment necessitating convalescence and which had 
been assigned effective February 1997, through August 1997.  
This evaluation was to continue as 10 percent from September 
1997.  The RO awarded the 100 percent disability evaluation 
on the basis of the most recent evidence of record which 
consisted of VA outpatient treatment records documenting 
treatment from March 1997 through July 1997. 

The Board notes however, that the veteran has not been 
examined by VA in connection with the claim for increase.  It 
is the Board's opinion that the medical evidence of record 
does not provide a clear picture of the current extent of the 
veteran's left knee disability.  In this regard, the Board 
observes that prior to the filing of the October 1998 rating 
decision, the veteran was scheduled for VA examinations in 
November 1997 and August 1998 to determine the nature and 
severity of his left knee disability.  At the time of the 
veteran's July 1999 hearing, he indicated that he had not 
received notice of the scheduled 1997 and 1998 VA 
examinations.  The Board notes that while it appears from the 
record that the veteran should have received notice of these 
examinations, during the pendency of this appeal, the veteran 
relocated several times and it is plausible that the veteran 
may not have received notification of the scheduled 
examinations.  In any event and during the July 1999 travel 
board hearing, the veteran testified that he was willing to 
attend a scheduled VA examination should the Board determine 
that an examination was warranted.  The veteran also 
testified at the hearing that he believed his left knee was 
just as disabling as his right knee and that his left knee 
had worsened since his last VA examination.  Therefore, the 
veteran requested the Board to afford him a new VA 
examination.  

While the record reflects that the veteran has previously 
suffered from instability and arthritis of the left knee, the 
determination of a claim for a higher evaluation for a knee 
disability requires a fuller picture of any functional loss, 
painful motion, and/or instability than the current medical 
evidence of record provides.  In this regard, the Board notes 
that the Office of General Counsel has issued two opinions 
indicating that a veteran who has arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for an evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at 1-4.  A 
separate evaluation may also be granted under DC 5003 and 
38 C.F.R. § 4.59, when a veteran technically has full range 
of motion that is inhibited by pain.  9-98 at 4; see also 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
extent of his left knee disability.  
Following the examination, the examiner 
should specifically identify all 
symptomatology attributable to the 
veteran's left knee disability.  The 
examiner should additionally determine 
whether the veteran's left knee 
disability is productive of pain with 
use, weakened movement, excess 
fatigability, and incoordination.  The 
examiner should delineate and describe in 
detail all functional loss associated 
with the left knee disability especially 
on use and due to flare-ups.  All 
indicated tests and studies should be 
performed, including active and passive 
range of motion of the left knee.  The 
examiner should also express an opinion 
as to whether there is adequate pathology 
present to support the veteran's 
subjective complaints or objective 
evidence of pain on motion.  The examiner 
is requested to specifically offer an 
opinion as to whether the veteran 
currently suffers from instability of the 
left knee.  The rationale for all 
conclusions and opinions expressed and a 
comprehensive report should be provided.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review.  The appellant is 
hereby notified that it is the 
appellant's responsibility to report for 
the examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (1998).

2.  Upon completion of the aforementioned 
development, the RO should readjudicate 
the veteran's claim for an increased 
evaluation for a left knee disability.  
The RO should consider the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (1998) and 
VAOPGCPREC 23-97 and 9-98 in 
readjudicating this claim, as 
appropriate.  If the determination 
remains adverse to the veteran in any 
way, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given and 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional 

office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




